DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 1/24/20 has been considered by the examiner.
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the using as the network voltage a phase voltage or a sum of all phase voltages, as in Claim 22, must be shown or the feature(s) canceled from the claim(s).  Furthermore, measuring the basic output frequency, as in claim 24, must also be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
 	Claims 16-20, 26 and 28 are objected to because of the following informalities:  in claim 16, line 16, “the threshold value threshold value” should be ‘the threshold value’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is unclear what the term “IT network” in claims 16-29 is used by the claim to mean, however, it is clear the term is not intended to mean the accepted meaning of “Information Technology network.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, the claim language shall be interpreted as a power distribution network.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 21-23, 25, 27 and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Tallam (US 2017/0131340). 	 	With respect to claim 21, Tallam discloses a method for locating a ground fault in an IT network comprising a converter having a rectifier (Fig. 1 108) connected at an input side to a power transmission network (Fig. 9 950), and an inverter (Fig. 1 114) connected at an output side to a rotating electrical machine (Fig. 1 111), and a DC link circuit (Fig. 1 110) connected between the rectifier and the inverter, the method comprising: measuring a frequency spectrum (Fig. 3 308) of a network voltage (Fig. 9 fλng) matching (Fig. 3 310-312) a basic output frequency (Fig. 3 fo) of an output voltage of the inverter, concluding (Fig. 3A YES-DRIVE HRG FAULT) that a machine area of the IT network connected downstream of the converter, which includes the electrical machine and a connecting line between the electrical machine and the converter, causes the ground fault (paragraph 41).  	With respect to claim 22, Tallam discloses the method of claim 21, further comprising, when the power transmission network is a multiphase power transmission network (Fig. 4 102 three phase), using as the network voltage (Fig. 10 Vng_r) a phase voltage or a sum of all phase voltages (Fig. 10 972) of the power transmission network in relation to a ground potential (Fig. 10 ground symbol).  	With respect to claim 23, Tallam discloses the method of claim 21, wherein the basic output frequency is a required basic frequency of the output voltage of the inverter (Fig. 3 310).  	With respect to claim 25, Tallam makes obvious the method of claim 21, wherein the spectral component matches a switching frequency (Fig. 3 312) of the output voltage of the inverter. . 
 	With respect to claim 29, Tallam makes obvious the method of claim 21, further comprising blocking [paragraph 52] the converter with a higher-ranking network control unit (Fig. 9 944) of the IT network when it is concluded that the machine area connected downstream of the converter causes the ground fault.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tallam (US 2017/0131340) in view of Shi (US 2020/0329543).
 	With respect to claim 24, Tallam discloses the method of claim 21 as set forth above and does not disclose measuring the basic output frequency.
 	Shi discloses system identification of a converter which measures the basic output frequency (paragraph 56, measuring a switching frequency). It would have been obvious to one of ordinary skill in the art to implement measuring the basic output frequency in order to accurately determine the basic output frequency in order to identify the source of a ground fault. 
Allowable Subject Matter
 	Claims 16-20, 26 and 28 are rejected as indefinite for the reasons stated above, but would be allowed upon overcoming the indefinite rejections and claim objections stated above. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, comparing the measured voltage pulses with switching actions of a phase of the inverter; specifying a count duration and a threshold value for a number of occurrences of the measured voltage pulses, measuring within the count duration an evaluation number of simultaneous voltage pulses and switching actions; and when the IT network experiences a ground fault and the evaluation number exceeds the threshold value threshold value for the number of occurrences, concluding that a machine area of the IT network connected downstream of the converter, which includes the electrical machine and a connecting line between the electrical machine and the converter, causes the ground fault. 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehmann (US 2012/0014020) discloses monitoring the isolation of a distribution network. Hu (US 9,604,543) discloses determining a high resistance .
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839